Citation Nr: 1746300	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987, and from December 1988 to February 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefit currently sought on appeal.  

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 4.16(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361  (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities, specifically his depressive disorder and lumbar strain/sprain with L5-S1 fusion and traumatic spondylithesis.  He indicated on his September 2012 Application for Increased Compensation Based on Unemployability that these service-connected disabilities prevented him from securing substantially gainful employment.  The Veteran is currently service connected for depressive disorder, not otherwise specified, rated as 50 percent disabling; lumbar strain/sprain with L5-S1 fusion and traumatic spondylithesis, rated as 20 percent disabling; left knee strain/sprain, rated as 10 percent disabling; right knee strain/sprain, rated as 10 percent disabling; left foot metatarsalgia, rated as 10 percent disabling; scarring on low back and abdomen, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; and contusion of sternum, rated as noncompensable.  His combined evaluation for compensation is currently 80 percent.  

In correspondence dated in May 2016, the Veteran's treating VA staff psychologist indicated that he had been treating the Veteran in psychotherapy for posttraumatic stress disorder (PTSD) symptomatology on an approximately weekly basis since October 2014.  Additionally, the VA psychologist opined that the Veteran's PTSD, in combination with musculoskeletal pain, paralysis of his sciatic nerve, spinal fusion, and major depressive disorder, rendered it unlikely that the Veteran would regain the ability to engage effectively in a work setting for the foreseeable future.  However, the Board emphasizes that PTSD is not among the Veteran's currently service-connected disabilities.  Significantly, the Board also notes that the VA psychologist's May 2016 correspondence referred to PTSD and major depressive disorder as separate diagnoses.   

A review of the record indicates that the most recent VA treatment records associated with the claims file are dated in February 2014.  Since the VA staff psychologist's May 2016 correspondence indicated that he had been treating the Veteran for PTSD on an approximately weekly basis since October 2014, it is imperative that these outstanding VA treatment records be associated with the claims file.  Thus, on remand, updated VA treatment records from the Minneapolis VA Health Care System in Minneapolis, Minnesota, to include all associated outpatient clinics, since February 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In addition, at his May 2016 Travel Board hearing, the Veteran testified that he had filed for Social Security Administration (SSA) disability benefits in May 2016.  To date, there appear to be no SSA records associated with the claims file.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Here, in the context of a claim of entitlement to a TDIU, the Veteran's SSA records are very relevant to his claim for VA compensation, and therefore the RO should request the Veteran's SSA records on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Finally, the an opinion should be obtained from a VA vocational rehabilitation counselor or other such appropriate person to address the Veteran's service-connected depressive disorder, lumbar strain/sprain with L5-S1 fusion and traumatic spondylithesis, left knee strain/sprain, right knee strain/sprain, left foot metatarsalgia, scarring on low back and abdomen, left lower extremity radiculopathy, and contusion of the sternum (as well as any other disabilities which may become subject to service connection by that time) and offer an opinion as to the combined functional effect that these specific service-connected disabilities, without consideration of his age or non-service- connected disabilities, have on the Veteran's ability to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the Minneapolis VA Health Care System in Minneapolis, Minnesota, to include all associated outpatient clinics, dated since February 2014, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, then the Veteran and his representative should be so notified in writing.

3.  Send the Veteran's claims file to a VA vocational rehabilitation counselor or other such appropriate person to provide the opinions requested below.  
 
The opinion provider is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities.  The examiner should specifically address the Veteran's service-connected depressive disorder, lumbar strain/sprain with L5-S1 fusion and traumatic spondylithesis, left knee strain/sprain, right knee strain/sprain, left foot metatarsalgia, scarring on low back and abdomen, left lower extremity radiculopathy, and contusion of sternum (as well as any other disabilities which may become subject to service connection by that time) and offer an opinion as to the combined functional effect that these specific service-connected disabilities, without consideration of his age or non-service-connected disabilities, have on the Veteran's ability to secure or follow a substantially gainful occupation.  

When addressing the functional limitations, the examiner should also consider the Veteran's educational and work experience.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



